DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to claim 1, the cancellation of claims 3-5 and 8-10 and the arguments presented has overcome the rejection of claims 1-7, 9-17 and 20-27 as being unpatentable over Sakamoto and the objection to claims 8 and 18-19 as presented in the office action dated 11/19/2021. Therefore, the Examiner has withdrawn the previously presented rejection and objection in this present action. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In the previous Office Action claims 1-7, 9-17 and 20-27 were rejected as being unpatentable over Sakamato and claims 8 and 18-19 were objected to as being dependent from a rejected base claim but also indicated as including allowable subject matter and that they would be allowable if rewritten in independent form. Presently, Applicant has amended independent claim 1 by incorporating the subject matter of now cancelled claims 3 and 4. Applicant has also persuasively demonstrated how this amendment to claim 1 distinguishes the coating film of claim 1 from the disclosures of Sakamoto. The prior art fails to provide other relevant disclosures, which cure the deficiencies of Sakamoto to teach and/or suggest the limitations of independent claim 1 as amended. Therefore, independent claim 1 and claims 2, 6-7, and 11-13 depending therefrom are allowable.
Independent claim 14 is directed to a method for producing a coated substrate which comprises a step of applying the plasma-curable multi-level substrate coating film forming composition of claim 1, which was indicated as allowable above. Independent claims 20 and 24 are directed to methods of producing a semiconductor device and both claims 20 and 24 recite a step where an underlayer film from the multi-level substrate coating film composition according to claim 1 is applied on a semiconductor substrate. As discussed above the composition of independent claim 1 as amended is allowable and by incorporating the allowable composition of claim 1, independent claims 14, 20 and 24 are also allowable. Therefore, independent claim 14, claims 15-19 depending therefrom, independent claim 20, claims 21-23, and independent claim 24, claims 25-27 depending therefrom are allowable. With no outstanding rejections and/or objection remaining, all pending claims are in condition for allowance and the application can issue. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569. The examiner can normally be reached Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899